Filed 01/30/20                                                 Case 17-90001                                         Doc 50

     FORM L147 Order Reopening Case (v.3.16)                                                        17−90001 − B − 13 G

                   UNITED STATES BANKRUPTCY COURT
                        Eastern District of California
                                          1200 I Street, Suite 4
                                          Modesto, CA 95354
                                            (209) 521−5160
                                         M−F 9:00 AM − 4:00 PM
                                         www.caeb.uscourts.gov
                                          Mailing Address:
                              Robert T. Matsui United States Courthouse
                                      501 I Street, Suite 3−200
                                        Sacramento, CA 95814


                                                    ORDER REOPENING CASE


     Case Number:            17−90001 − B − 13 G
     Debtor Name(s) and Address(es):


        John Albro Walsh III                                              Brianne Elizabeth Walsh
        5918 Westminster Court                                            5918 Westminster Court
        Riverbank, CA 95367                                               Riverbank, CA 95367

     OTHER NAMES USED WITHIN 8 YEARS BEFORE FILING THE PETITION:
       Johnny Walsh




        IT IS ORDERED that the above−entitled case is hereby reopened. No further action has been taken
        by the Court other than to reopen the case, unless you have received and have satisfied all issues
        highlighted in a Notice of Case Closed Without Discharge.

        Any request for additional relief must be made by a separate motion.

        No trustee will be appointed in this case unless a party to the case files a request for the
        appointment of a trustee.

        The case will be closed without further notice if the debtor/party does not also file the motion,
        complaint, or statement on which the reopening is based within 30 days.




      Dated: 1/30/20                                         ORDERED PURSUANT TO THE COURT'S GENERAL
                                                             ORDER THAT DELEGATES AUTHORITY TO THE CLERK
                                                             OF THE BANKRUPTCY COURT AND HIS DEPUTIES
                                                             WAYNE BLACKWELDER, CLERK



                                                             By:   tsef
                                                                              Deputy Clerk
